In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00309-CV


                       EX PARTE CHARLES BRICE CHAPMAN

     ORIGINAL PROCEEDING ON PETITION FOR WRIT OF HABEAS CORPUS

                                    January 11, 2022
                            MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      This original proceeding arises from a petition for writ of habeas corpus filed by

Doug Moreland, a non-attorney, purportedly on behalf of Charles Brice Chapman. The

petition seeks habeas relief from an alleged order of contempt issued against Chapman

in a civil case. See TEX. GOV’T CODE ANN. § 22.221(d). Without deciding whether

Moreland, a non-attorney, may sign and file said petition for Chapman, or whether a filing

fee is required, we deny the petition as it fails to include the contents required by the

appellate rules and is not accompanied by a record. See TEX. R. APP. P. 52.3 (requiring

a petition to include, among other things, argument supported by appropriate citations to

legal authorities and the record); 52.7 (requiring a record containing (1) a certified or
sworn copy of every document that is material to the relator’s claim for relief and that was

filed in any underlying proceeding, and (2) a properly authenticated transcript of any

relevant testimony from any underlying proceeding).

       Accordingly, the petition for writ of habeas corpus is denied. See TEX. R. APP. P.

52.8(a).

                                                        Per Curiam




                                             2